Citation Nr: 0112053	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture on an extraschedular 
basis pursuant to the criteria of 38 C.F.R. § 3.321(b)(1) 
(2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  The RO denied entitlement to an 
extra-schedular evaluation for the service-connected right 
wrist injury, currently rated under the schedular evaluation 
at 10 percent, effective July 6, 1979.   

In November 1992, the veteran submitted a request to VA to 
re-evaluate his wrist injury because it had "become 
considerably worse."  The RO issued a rating decision in 
March 1993, which denied entitlement to an evaluation in 
excess of 10 percent.  

The veteran perfected his appeal to the Board.  In a July 
1996 decision, the Board also denied entitlement to an 
evaluation in excess of 10 percent, and this decision became 
final.  38 C.F.R. § 20.1100 (2000).

The veteran then filed a motion for reconsideration, but in 
September 1996, the motion was denied because the Board 
decision did not demonstrate obvious error.  38 C.F.R. 
§ 20.1001 (2000). 

The July 1996 Board decision expressly referred the issue of 
extra-schedular evaluation to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  In January 1997, 
the RO issued a rating decision denying entitlement to an 
evaluation in excess of 10 percent for the right wrist 
disability on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).    

Subsequent to the veteran's perfection of his appeal to the 
Board, his representative submitted statements in October 
2000 and April 2001.  The October 2000 statement requests an 
increased evaluation, but is silent as to extra-schedular 
consideration.   The April 2001 statement requests an 
increased evaluation "to include an extra-schedular basis"; 
the arguments set forth by the representative essentially 
address schedular concerns.  




It appears that the representative is endeavoring to the 
reopen the claim of entitlement to an evaluation in excess of 
10 percent for the service-connected right wrist disability 
on a schedular basis.  Since this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial development and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The residuals of the right wrist fracture do not present 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for residuals of a right wrist fracture on an 
extraschedular basis pursuant to the criteria of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b)(1).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Initial Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The record shows the RO 
scheduled the veteran for a VA examination of the joints, 
which he attended in June 1998; the report from that 
examination is comprehensive insofar as it sufficiently 
addresses the issue relevant to the claim.  

The RO obtained and associated with the claims file nearly 
all identified medical treatment related to the veteran's 
wrist injury.  The few items identified by the veteran that 
were never received have been thoroughly pursued by the RO 
over the span of several years, mostly in connection with his 
1993 claim for an increased schedular evaluation for the 
right wrist injury.  

The veteran has argued to VA and complained to his 
congressional representative that further delay in developing 
the case is unnecessary and violates his due process.  For 
instance, in his response to a supplemental statement of the 
case, he indicated a sworn affidavit from a treating 
physician in his remote past was immaterial to the case at 
hand.  

In connection with a search for documents, the Board's duty 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  In his 
response to the supplemental statement of the case, the 
veteran mentioned that Holladay Park Hospital, where he had 
been diagnosed and treated years earlier, was no longer in 
business and thus his records could not be found.  Since his 
wrist fracture has already been established as service-
connected, the Holladay Park Hospital records do not satisfy 
the requirements of Gobber and thus need not be requested by 
VA.  
 
The RO issued a rating decision, followed by a statement of 
the case.  After the veteran filed his VA Form 9, the RO 
issued a supplemental statement of the case.  He was afforded 
the opportunity to a hearing, but he did not request one.  
These documents and actions specifically notified the veteran 
of what is required to substantiate his claim.  Therefore, 
the duty to assist, as mandated by VCAA, has been met.
  
The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  VA 
received numerous documents from the veteran, as well as 
statements from both his local and national representatives. 

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Extra-schedular Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In the Board's July 1996 decision, a preponderance of the 
evidence established the veteran was entitled, under the 
Schedule, to no more than a 10 percent evaluation for 
residuals of his right wrist injury.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1995).  Such an 
evaluation demonstrates a limitation of motion of the wrist 
of either the minor or major extremity when dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1).  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In the present claim, the probative evidence does not show 
that the residuals of the right wrist fracture have markedly 
interfered with the veteran's employment in a manner not 
contemplated by the Schedule.  VA examinations and treatment 
reports reflect objective findings of loss of grip strength.  
Consistent with these findings, he related to the January 
1993 VA examiner that while he was a college instructor, he 
would frequently drop articles held in his right hand, such 
as chalk for writing on classroom blackboards.  

More recently, the June 1998 VA examiner stated the veteran 
would not do well in working situations where he would be 
required to do any significant lifting involving the right 
hand, or repetitive movements, such as using hand tools, 
typing, keyboarding, or computer work.  However, these 
limitations in performing basic, general office-related 
activities, to include the dropping of writing utensils, are 
the very sort contemplated by the Schedule.  Moreover, the 
evidence suggests that the gripping and/or fine manipulation 
limitations averred by the veteran pose no more than minimal 
to moderate interference in employment.  In fact, at the June 
1998 VA examination, the veteran mentioned he was currently 
working "in electrical systems."

(The Board also notes that service medical records dated in 
July 1958, April 1962, and June 1962 indicate the veteran is 
left-handed.  At the very least, he has stated to several 
physicians that he is ambidextrous.)

Additionally, the record does not establish that the 
veteran's service-connected residuals of his wrist fracture 
require frequent hospitalization.  Aside from the original 
in-service treatment of his wrist fracture nearly 50 years 
prior, virtually all of his treatment has required nothing 
more than intermittent outpatient treatment, primarily to 
maintain refills of prescriptive pain medication; and there 
is no evidence of inpatient care.    






The Board is of the opinion that the veteran has not 
presented a disability picture so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  

His service-connected disability has not markedly interfered 
with employment or resulted in frequent hospitalizations or 
inpatient care.  

The rating provided in the Board's July 1996 decision 
reflects an adequate basis for assessing the effects of the 
disability upon the claimant's earning capacity.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).

In this case, the Board finds that a preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected right wrist fracture on an extraschedular 
basis.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture on an extraschedular 
basis pursuant to the criteria of 38 C.F.R. § 3.321(b)(1) is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

